NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ROBERT DONNELL DONALDSON,
Petitioner,

V.

DEPARTMENT OF HOMELAND SECURITY,
Respondent.

2012-3160

Petition for review of the Merit Systems Protection
Board in case no. DA3330110862-I-2.

ROBERT DONNELL DONALDSON,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent,

AND
DEPARTMENT OF HOMELAND SECURITY,

Intervenor.

ROBERT DONALDSON V. DHS 2

2012-3161

Petition for review of the Merit Systems Protection
Board in case no. DC1221120087-W-1.

ON MOTION

ORDER

Robert Donne1l Donaldson moves for "Judgment as a
Matter of Law/Summary Judgment pursuant to rule 56,
Federal Rules of Civil Procedure.” The Department of
Homeland Security (“Agency") opposes. D0naldson also
moves to consolidate this appeal with Appea1 No. 2012-
3161. The Agency moves unopposed for an extension of
time until September 11, 2012, to file its informal re-
sponse brief in 2012-3160.

To the extent that Donaldson is arguing the merits of
his case, those arguments belong in his brief, which has
already been received by the court.

Accordingly,
IT IS ORDERED THATI

(1) The motion for judgment as a matter of
law/summary judgment is denied.

(2) The motion to consolidate is granted to the extent
that the above-captioned cases will be treated as compan-
ion cases and will be assigned to the same merits panel.

(3) The Agency’s motion for an extension of time is
granted. The Agency’s informal response brief is due no
later than September 11, 2012.

cc: Robert Donnell Donaldson

s25

SEP 1 l 2012

Date

Joshua E. Kurland, Esq.
Jeffrey Gauger, Esq.

RoBERT DoNALDsoN v. DHS
FoR THE COURT

/s/ J an Horbaly
J an Horbaly

Clerk

lLED
FOB
~=»"*T.‘=ei§a“:i¢."aev~°»n

SEP 1 1 2012

JAN HDRBALY
C|.ERK